Title: To John Adams from James Cogswell, 23 May 1798
From: Cogswell, James
To: Adams, John




Sir
Hampton, Connecticut May 23. 1798

Impressed with the eventful period in which we live, and especially with the present alarming state of our public affairs, the ministers of the association of the County of Windham, Cont. beg leave respectfully to address the President of the United States.
Called to act as ambassadors of the Prince of peace, we cannot but deeply deprecate the horrors of war, and have fondly indulged the hope that we might be permitted to enjoy the blessings of peace, till the nations of the earth should learn war no more.—
But if the leaders of an unreasonable and infatuated people will compel us to take up arms in support of our dearest rights, we trust we shall not be wanting in affording the Executive every aid which may be in our power, and which may become the minister of religion. For our bleeding land we shall not cease to pray, and especially for those who are called to take the lead, to sit at the helm in such a tempestuous season. And in pointing out the duty of those to whom we are called to minister, we shall not fail  our influence to animate them to act their respective parts worthily, that after erations may rise up and call them blessed.
We cannot forbear on this occasion expressing our gratitude to a gracious providence in giving us a chief magistrate at the present difficult day, so eminently qualified for the duties of his important station, and us worthy the confidence of the people.
Trusting that the God of our fathers, for the glory of his great name, will not forsake us tho’ we have to confess our ingratitude as a nation; and anticipating with pleasing confidence the happy period in the Kingdom of the Messiah, which the mighty commotions now taking place in the earth, are designed to produce.
With all due respect we subscribe ourselves / Sir / Your affectionate friends / and very humble servants / Signed by
James Cogswell Modr.Josiah Whitney ScribeVoted Unanimously.